UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 000-28867 (Commission file number) ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, WI54494 (Address of principal executive offices) (Zip Code) (715) 421-2060 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o Noo(not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:46,701,621 shares as of June 1, 2011. ENERGY COMPOSITES CORPORATION FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 21 PART II.OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 24 1 ENERGY COMPOSITES CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) March 31, December 31, ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $64,000 in 2011 and $61,000 in 2010 Inventories, net Other current assets Prepaid consulting expense Total current assets Property and equipment, net Other assets: Intangible assets, net Prepaid consulting expense, net of current portion Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt obligations $ $ Line of credit - bank Short-term notes payable Accounts payable Accounts payable - related party Accrued expenses Accrued payroll and payroll taxes Customer deposits Total current liabilities Long-term liabilities Long-term debt obligations, net of current portion Deferred income - land purchase Total long-term liabilities Total liabilities Stockholders' equity (deficit): Common stock - $.001 par value; 100,000,000 shares authorized, 46,683,949 and 46,659,800 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to the consolidated financial statements. 2 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Revenue $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Interest income - Total other income (expense) ) ) Loss before income tax provision ) ) Income tax provision - - Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted See notes to the consolidated financial statements. 3 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Provision for losses on accounts receivable Amortization of debt discount for imputed interest Amortization of discount for warrants and beneficial conversion feature on convertible debt Amortization of prepaid consulting expense - Discount for stock sold under employee stock purchase plan - Stock issued for interest payments Stock issued for employee and director compensation Stock option compensation expense Deferred income taxes - - Changes in operating assets and liabilities: Accounts receivable, net Accounts receivable - related party - Inventories, net ) ) Other current assets Accounts payable ) Accounts payable - related party ) Accrued expenses Accrued payroll and payroll taxes Customer deposits ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) from lines of credit - bank ) Net borrowings (repayments) from short-term notes payable ) Payments on long-term debt ) ) Proceeds from employee stock purchase plan - Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ See notes to the consolidated financial statements. 4 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Nature of Business and Significant Accounting Policies Basis of Presentation The accompanying unaudited consolidated financial information has been prepared by Energy Composites Corporation (“Company” or “ECC”) in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”).Accordingly, it does not include all the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of this financial information have been included.Financial results for the interim periods presented are not necessarily indicative of the results that may be expected for the fiscal year as a whole or any other interim period.This financial information should be read in conjunction with the December 31, 2010 audited consolidated financial statements and notes included in the Company’s Form 10-K filed on April 19, 2011. Nature of Business ECC is a manufacturer, installer and marketer of fiberglass products which are sold throughout the United States, but primarily in the Midwest.The Company also has a service division that provides installation and repair of various tank and piping systems.The Company serves the paper, petro-chemical, water, waste-water, bio-fuel and power industries. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries ECC Corrosion, Inc. (“ECC-C”), formerly known as Advanced Fiberglass Technologies, Inc. (“AFT”), and Innovative Composite Solutions, LLC (“ICS”), after elimination of all intercompany accounts, transactions, and profits. Concentrations of Risk Cash Deposits: The Company maintains its cash in high-quality financial institutions.The balances, at times, may exceed the federally insured limits. Credit Risk and Major Customers: Financial instruments that may subject the Company to significant concentrations of credit risk consist primarily of trade receivables.The Company grants credit to its customers throughout the United States in the normal course of business.Customer creditworthiness is routinely monitored and collateral is not required.The following is a schedule of significant sales to customers for the three months ended March 31, 2011 and 2010 and significant customer accounts receivable balances at March 31, 2011 and 2010: Percentage of Percentage of Trade Accounts Total Sales Receivable Customer 1 37.6% 25.1% 4.7% 17.6% 2 - 3 - 4 - 5 - - 73.4% 49.8% 17.5% 51.6% 5 Labor Force: A significant part of the Company’s production labor force is covered by two collective bargaining agreements which expire in May and June 2012. Cash and Cash Equivalents For purposes of balance sheet presentation, the Company considers all unrestricted demand deposits, money market funds, savings funds and investments with an original maturity of three months or less to be cash and cash equivalents. Segment Reporting Through March 31, 2011, the Company provided products and services into one reportable operating segment, Industrial Tank and Piping. The results of ICS, are immaterial for purposes of segment reporting and are included in the Industrial Tank and Piping segment. The detail of products and service activity in this operating segment is further described in Note 13. Recent Accounting Pronouncements There were no new accounting standards issued or effective during the three months ended March 31, 2011 that had or are expected to have a material impact on the Company’s results of operations, financial condition, or cash flows. Note 2.Going Concern Uncertainty The accompanying consolidated financial statements have been prepared assuming we will continue as a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.At March 31, 2011, the Company had cash on hand of $17,577, a working capital deficiency of $6,498,078 net of Prepaid Consulting Expense, a net loss of $1,284,132 for the three months ended March 31, 2011 and an accumulated deficit of $16,152,935. The Company's continuation as a going concern is dependent upon its ability to generate sufficient cash flow or successfully raising additional funds to meet its obligations on a timely basis in order to comply with the terms and covenants of its financing agreements.Management is continuing its efforts to obtain additional financing, restructure its existing obligations, improve profit margins, and reduce costs and related near-term working capital requirements. Despite these efforts, management cannot provide assurance that the Company will be able to obtain additional financing or that cash flows from operations will be sufficient to allow it to meet its obligations. If we are unsuccessful in raising funds, we may have to further reduce expenses, seek other alternatives or cease operations until funding is obtained. Note 3.Inventories Inventories consist of the following: March 31, 2011 December 31, 2010 Raw materials $ $ Work in progress Finished goods - Obsolescence reserve ) ) Total $ $ 6 Note 4.Prepaid Consulting Expense On August 24, 2010, the Company’s Board of Directors approved the issuance of 3,375,000 restricted shares of common stock to Diversified Equities Partners, LLC, an entity owned by a minority shareholder of ECC, as a non-refundable retainer for financial advisory consulting services to be rendered through September 30, 2012.These shares were valued at $4,725,000 using the closing market price of our stock on August 24, 2010 of $1.40 per share and recorded to Additional Paid-In Capital and the debit recorded to Prepaid Consulting Expense.The expense will be amortized over the 25-month period of the contract.$567,000 was recorded to expense under the contract for the three months ended March 31, 2011. The remaining unamortized balance at March 31, 2011 is $3,402,000. Note 5.Property and Equipment, Net Property and equipment are as follows: March 31, 2011 December 31, 2010 Land and improvements $ $ Buildings and improvements Machinery and equipment Vehicles and trailers Computer equipment Furniture and office equipment Less accumulated depreciation ) ) Net property and equipment $ $ Depreciation expense was $118,556 and $112,320 for the three months ended March 31, 2011 and 2010, respectively. Real Estate Purchase On April 30, 2010, the Company purchased approximately 94 acres of land from the City of Wisconsin Rapids as part of the Company’s WindFiber™ expansion.The purchase price of the land was $47,734.Because the purchase price of the real estate was well below estimated fair market values, the real estate was recorded at its estimated fair market value of $5,000 per acre for a total value of $477,228 including the transaction costs.The excess fair market value of $429,494 was recorded to Deferred Income – Land Purchase to be amortized over the life of any future manufacturing plant. On April 20, 2011, the City of Wisconsin Rapids repurchased the land from the Company. See Note 15 for further information. Note 6.Intangible Assets Intangible assets are as follows: March 31, 2011 December 31, 2010 Non-compete agreement $ $ Customer list Deferred financing costs Less accumulated amortization ) ) Net intangible assets $ $ 7 Amortization expense was $1,797 and $2,123 for the three months ended March 31, 2011 and 2010, respectively. Estimated amortization expense for the next five years is as follows: 2011 – remaining $ Thereafter Total $ Note 7.Financing Arrangements Line of Credit – Bank The Company utilizes a line of credit with Nekoosa Port Edwards State Bank (“NPESB”) that provides for maximum borrowings of $250,000, bears interest at a fixed rate of 6.75% at March 31, 2011 and matures on December 16, 2011.The line is secured by all business assets of ECC-C (formerly AFT), an assignment of life insurance on the officer/stockholder, a junior mortgage on land and buildings, and an unlimited guaranty by ECC.The Company had a balance of $188,603 and $113,900 on the line of credit at March 31, 2011 and December 31, 2010, respectively. Short-Term Notes Payable The Company uses short-term notes from NPESB for purposes of bulk purchases of inventory and project financing in addition to utilizing its line of credit.The underlying inventory and customer purchase orders serve as specific collateral for these notes.In addition, the short-term notes are also typically secured by all business assets of the Company.The notes bear interest at fixed rates.The notes are typically twelve months or less.The Company had $550,000 and $550,000 of outstanding notes payable to NPESB with weighted average interest rates of 6.75% at March 31, 2011 and December 31, 2010. The Company also utilizes unsecured, short-term financing from private investors (primarily existing shareholders) to fund operations.These short-term notes bear interest at 6.0%.The Company had $125,000 and $25,000 of outstanding notes payable to these private investors at March 31, 2011 and December 31, 2010, respectively. 8 Long-Term Debt Obligations Long-term debt obligations are as follows: March 31, December 31, NPESB – a term loan secured by all general business assets of ECC-C (formerly AFT) and unlimited continuing guarantee of ECC; interest rate of 6.75%, due October 2014, monthly payments of $900 $ $ NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 City of Wisconsin Rapids, a term loan, secured by all assets and unlimited continuing guarantee of ECC; contains various operating covenants, interest rate 2%, due April 2012, monthly payment of $4,499 City of Wisconsin Rapids, a $75,000 term loan, secured by ECC and ECC-C (formerly AFT) guarantees; imputed interest at 8% resulting in an original issue discount with an unamortized balance of $17,871 at March 31, 2011, balloons in August 2014 NPESB – an industrial revenue bond term loan, secured by real estate, ECC and ECC-C (formerly AFT) guarantees; contains restrictive financial covenants, interest rate of 5.50%, due July 2027, monthly payment of $20,776 NPESB – a term loan secured by all general business assets of ECC-C (formerly AFT) and an unlimited continuing guarantee of ECC; due January 2012, interest rate of 6.75%, monthly payments of $13,405 Convertible notes payable ($1,230,000 face value) – see Note 8 Less current portion of long-term obligations ) ) Total long-term debt obligations, net of current portion $ $ Maturities of long-term debt obligations are as follows: Principal Discount Net 2011 remaining $ $ ) $ 0 0 0 0 ) Total $ $ ) $ On March 13, 2009, the Company executed an amendment to the credit agreement for the three industrial revenue bonds held by NPESB.The amendment to the credit agreement includes the redefinition of the covenants attached to the bonds.Under the terms of the amended credit agreement, the covenants apply to the Company and its subsidiaries on a consolidated basis.The quarterly covenants require the consolidated Company to maintain (a) a 9 Debt Service Coverage Ratio of not less than 1.25 to 1 and (b) a Total Indebtedness to Equity Ratio of not more than 3.5 to 1.0. Debt Service Coverage Ratio is defined as the ratio of (i) EBITDA for the 12-month period ending on the measurement date to (ii) interest expenses plus principal payments coming due during the 12-month period beginning on the day after measurement.EBITDA is defined as net income after taxes plus a) interest expense, b) federal, state and local taxes, c) depreciation and amortization expenses, and d) extraordinary losses minus extraordinary gains. The Company did not calculate this ratio at March 31, 2011 because the Company had recorded negative EBITDA for the previous 12-month period. Total Indebtedness to Equity Ratio is defined as the ratio of all liabilities or obligations to Equity.Equity is defined as the total of all assets of the Company minus the aggregate of all liabilities, all determined in accordance with generally accepted accounting principles consistent with those followed in preparation of the financial statements. This ratio at March 31, 2011 has been calculated by the Company as follows: Total current liabilities $ Long-term debt obligations, net of current portion Total indebtedness $ Total stockholders' equity $ Total indebtedness to equity As of December 31, 2010, the Company was not in compliance with the debt service coverage ratio. On January 27, 2011, the Company received notification from the lender waiving compliance for the Debt Service Coverage ratio until May 31, 2011 and that further compliance will be waived until December 31, 2011 if the Company is able to complete a Qualified Financing in the amount of $1,200,000 prior to May 31, 2011. Since the Company was unable to complete a Qualified Financing prior to May 31, 2011, the lender will require a re-measurement date on June 30, 2011.Since the Company was in violation of the debt service coverage ratio as of March 31, 2011 and because of the anticipated failure to meet the June 30, 2011 bank covenants, the bank will have the ability to demand repayment of the debt. Since it is very unlikely that the Company will be able to obtain additional financing or that cash flows from operations will be sufficient to allow it to meet its obligations, and since the Company cannot assume that it will automatically receive another waiver from the bank, the Company has classified all debt from Nekoosa Port Edwards State Bank to be a current liability as of March 31, 2011. Note 8.Convertible Notes Payable In August 2008, the Company began a private placement offering of Units, each Unit consisting of (i) a 3-year, 6% convertible debenture with a conversion price of $2.50 (the “Conversion Price”) per share (subject to adjustment for stock splits and stock dividends) (the “Debentures”), and (ii) a number of warrants equal to the number of shares issuable upon conversion of the principal amount of the Convertible Debenture (the “Warrants”).This placement offering was in anticipation of the AFT reverse acquisition taking place which became effective on October 14, 2008. Each Warrant is immediately exercisable into shares of common stock for a term of 3 years at $5.00 per share.The Warrants also provide anti-dilution protection for the following events: reorganization, reclassification, consolidation, merger or sale; subdivision, combination or other dividend of the Company’s Common Stock. The private placement was closed on December 14, 2008.Debentures in the aggregate principal amount of $6,370,000 were sold which included the issuance of 2,548,000 Warrants.The Debentures are considered to be conventional convertible debt. The issued Warrants were deemed to have a relative fair market value of $4,068,422 which was recorded as a discount to the face value of the Debentures and as a credit to Additional Paid-In Capital and is being accreted to interest expense over the 3-year term of the warrants using the effective interest method.The Company used the Black-Scholes-Merton pricing model as a method for determining the estimated fair value of the Warrants. 10 The proceeds of the Debentures were allocated based on the relative fair value of the Debentures and Warrants as of the commitment date.The Company then calculated the intrinsic value of the beneficial conversion feature embedded in the Debentures and because the amount of the beneficial conversion feature exceeded the fair value allocated to the Debentures, the amount of the beneficial conversion feature to be recorded was limited to the proceeds allocated to the Debentures.Accordingly, the beneficial conversion feature was calculated to be $2,301,578 and was recorded as an additional discount on the Debentures and a credit to Additional Paid-In Capital of $1,412,578 and a credit of $889,000 to deferred income tax liability.The Company is accreting the beneficial conversion feature to interest expense over the 3-year term of the debt using the effective interest method. The following table summarizes the convertible note balance as of March 31, 2011: Balance at January 1, 2008 $ - Plus: gross proceeds received in 2008 Less value assigned to: Warrants ) Beneficial conversion feature allotted to: Additional paid-in-capital ) Deferred income tax liability ) Sub-total of assigned values ) Plus: accretion of original issue discount from warrants and beneficial conversion feature for 2008, 2009 and 2010 Less: conversion of debt to common stock ) Balance at December 31, 2010 Plus: accretion of original issue discount from warrants and beneficial conversion feature Balance at March 31, 2011 (face value $1,230,000) $ All outstanding convertible debentures at March 31, 2011 totaling $1,230,000 mature at various dates in 2011 and are included in the current maturities table found in Note 7. The effective annual interest rate for the three months ended March 31, 2011 was 49%.The rate is higher than the stated rate of 6% due to the amortization of the discount recorded against the debt for the detachable warrants and beneficial conversion feature. Note 9.Stockholders’ Equity Converted Debt In conjunction with the 2008 private placement of convertible debt, a total of 6,246 and 17,281 common shares were issued for the conversion of debt and related interest payments during the three months ended March 31, 2011 and 2010, respectively. Warrants As of March 31, 2011, there were 2,311,671 warrants outstanding. No warrants were exercised during the three months ended March 31, 2011. 11 Stock Issuances During the year ended December 31, 2010, the Company issued 18,337 restricted common shares to officers valued at $75,000 for services rendered. Of these shares, 9,168 shares (valued at $37,500) remained unvested until April 28, 2011 and were recorded as deferred compensation.For the three months ended March 31, 2011, amortization of the deferred compensation related to these shares totaled $9,375.All of the remaining shares vested immediately. Pursuant to the Company’s Director Compensation Plan, an accrual of $45,000 was recorded for director stock compensation for January 2011 through March 2011. This accrued expense will be settled with common stock of the Company in June 2011.The total accrual at March 31, 2011 was $174,500.For the three months ended March 31, 2010, director stock compensation totaled $37,500. Employee Stock Purchase Plan On January 3, 2011, the Company issued 17,903 shares of common stock valued at $12,935 pursuant to the Company’s Employee Stock Purchase Plan which was approved by the Board of Directors in April 2009.The shares were purchased by the employees at a 15% discount to the lower of the closing price on the first day and the last day of the plan offering period for a total discount of $1,940. Stock Option Awards During the twelve months ended December 31, 2010, the Company made stock option awards under the 2008 Stock Incentive Plan to 29 employees of the Company totaling 705,000 shares of the Company valued at $1,489,800 using the Black-Scholes-Merton pricing model.These awards vest ratably over a 4-year period. The Company recorded expense related to these stock option awards of $20,968 and $144,575 for the three months ended March 31, 2011 and 2010, respectively.The Company made no stock option awards under the 2008 Stock Incentive Plan during the three months ended March 31, 2011. Note 10. Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. The Company accounts for income taxes pursuant to FASB guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. The Company believes its income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at March 31, 2011 and December 31, 2010.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company’s remaining open tax years subject to examination include the years ended December 31,2008 through 2010. 12 The income tax provision consisted of the following for the three months ended March 31, 2011 and 2010: March 31, March 31, Currently payable (refundable) $
